      Case 4:20-cv-02425 Document 39 Filed on 03/08/21 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 08, 2021
                         UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

GERICARE MEDICAL SUPPLY, INC.,             §
                                           §
        Plaintiff,                         §
VS.                                        § CIVIL ACTION NO. 4:20-CV-2425
                                           §
J.L. SADICK, et al,                        §
                                           §
        Defendants.                        §

                          ORDER STRIKING DOCUMENT

       Pending before the Court is Defendants/Third-Party Plaintiffs’ Motion to Strike

Defenses of Imitari Corporation. (Dkt. 38) The instrument is deficient for the following

reason(s):

    The motion does not comply with the Court’s Procedures section 6(C)(2), which
     requires a certificate of conference for all motions.

    The motion does not comply with the Court’s Procedures section 6(C)(3), which
     requires a separate proposed order for all motions except those filed under Federal
     Rule of Civil Procedure 56.

       The Clerk is hereby ORDERED to strike docket entry 38 from the record and

notify counsel of such action.

       SIGNED at Houston, Texas, this 8th day of March, 2021.


                                            ___________________________________
                                            GEORGE C. HANKS, JR.
                                            UNITED STATES DISTRICT JUDGE




1/1
